Exhibit 10.23

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS Amended and Restated Employment Agreement (the “Agreement”), effective as
of the 1st day of February, 2008, is by and between GETTY IMAGES, INC., a
Delaware corporation (the “Company”), whose principal executive offices are
located at 601 N. 34th Street, Seattle, WA 98103, and Jeffrey L. Beyle, an
individual (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Executive is presently serving as Senior Vice President, Business
Development & APAC Sales, of the Company; and

WHEREAS, the Executive and the Company have previously entered into an
Employment Agreement effective as of August 1, 2002 (the “Prior Agreement”); and

WHEREAS, both parties desire that the terms and conditions of the Executive’s
employment with the Company be governed by the terms and conditions hereinafter
set forth;

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

1. Employment and Duties.

(a) General. With effect from the date set forth above (the “Effective Date”),
Executive agrees upon the terms and conditions herein set forth to continue to
serve as Senior Vice President, Business Development & APAC Sales, of the
Company and shall perform all duties customarily appurtenant to such position.
In such capacity, the Executive shall report directly and only to the Chief
Executive Officer of the Company. The Executive’s principal place of business
shall be 601 N. 34th Street, Seattle, Washington 98103.

(b) Services and Duties. For so long as the Executive is employed by the Company
hereunder, and except as otherwise expressly provided in Section 1(c) below, the
Executive shall devote Executive’s full business time to the performance of
Executive’s duties hereunder; shall faithfully serve the Company; shall in all
material respects conform to and comply with the lawful and good faith
directions and instructions given to Executive by Executive’s direct supervisor
and shall use Executive’s best efforts to promote and serve the interests of the
Company.

(c) No Other Employment. For so long as Executive is employed by the Company,
Executive shall not, directly or indirectly, render services to any other person
or organization for which he receives compensation without the prior approval of
the Executive’s direct supervisor. No such approval will be required if the
Executive seeks to perform inconsequential services without direct compensation
therefore in connection with the management of personal investments or in
connection with the performance of charitable and civic activities, provided
that such activities do not contravene the provisions of Section 6 hereof.

(d) Payment for Services to be Performed. Compensation to be paid under this
Agreement shall be made with regard to all the Executive’s services to be
provided to the Company globally.



--------------------------------------------------------------------------------

2. Term of Employment. The term of the Executive’s employment under this
Agreement (the “Term”) commenced on August 1, 2002 and the parties intend that
it continue until it is terminated by either party giving the other written
notice of termination in accordance with the requirements of this Agreement.
Except with respect to Sections 6 of this Agreement (which shall continue to
apply for the period specified therein and shall continue to be governed by the
applicable provisions of Section 7), to the extent it has not otherwise already
terminated, this Agreement shall in all events terminate, all payments to the
extent required hereunder shall have been made, all conditions shall either have
been satisfied or deemed incapable of satisfaction using commercially reasonable
efforts, and all rights and obligations of the parties shall cease, on the later
to occur of (i) two-and-one-half months after the end of the Company’s fiscal
year during which a Change in Control (as defined in Section 4(c) below) occurs,
or (ii) two-and-one-half months after the end of the Executive’s taxable year in
which a Change in Control occurs. All severance obligations of the Company on
the termination of either Executive’s employment or this Agreement, if any, are
set forth in Section 4 below.

3. Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Company shall pay and provide the following compensation and other benefits
to the Executive during the Term as compensation for all services rendered
hereunder:

(a) Salary. The Company shall pay to the Executive an annual salary (the
“Salary”) at the initial rate of Three Hundred Forty Thousand Dollars
($340,000), payable to the Executive in accordance with the normal payroll
practices of the Company for its executive officers as are in effect from time
to time. The amount of the Executive’s Salary shall be reviewed annually by
Executive’s supervisor on or about April 1 of each year during the Term
beginning in the 2008 calendar year.

(b) Annual Bonus. The Executive shall be eligible for each calendar year
thereafter that begins with the Term to participate in an annual incentive bonus
program established by the Company in accordance with the policies of the
Company and subject to such terms, conditions and performance targets as may be
recommended by the Chief Executive Officer (“CEO”) and approved annually by the
Compensation Committee of the Board (the “Compensation Committee”). Under the
terms of the annual incentive bonus program, the Executive shall be eligible to
earn a target bonus of forty percent (40%) of Executive’s Salary (the “Bonus”)
in effect for the applicable calendar year. To the extent, during any period,
that any Bonus amount is earned and becomes payable in accordance with the terms
of the program under which it is offered, and unless otherwise specified in the
written document reflecting the bonus arrangement with respect to the applicable
performance period, any bonus payment earned by Executive will be paid by
March 15th of the year following the calendar year in which it becomes payable
as a result of Executive’s vesting in the right to the payment.

(c) Expenses. The Company acknowledges that the successful operation of its
business may require Executive to incur reasonable business expenses while
rendering services to the Company for such things as business travel, lodging,
meals and other business expenses. Executive shall be reimbursed by the Company
for such expenses after presentation of appropriate receipts and statements,
according to the procedures established by the Company.

(d) Vacation. The Company shall provide Executive with twenty (20) days of
vacation with pay during each year of Executive’s employment under this
Agreement. In the event Executive ceases to be an employee of the Company for
any reason, Executive shall not be paid in lieu of accumulated vacation days.



--------------------------------------------------------------------------------

(e) Other Specific Benefits and Perquisites. Executive and the CEO shall agree
to any benefits to be provided to Executive pursuant to this Section 3(e),
subject to approval by the Compensation Committee. In addition, Executive will
be eligible to participate in any deferred compensation plan adopted by the
Company for its senior executives.

(f) Medical and Other Related Benefits. The Company shall provide Executive with
Company disability and health insurance and sick leave benefits consistent with
those granted to other senior executives of the Company.

4. Termination of Employment. Subject to the notice and other provisions of this
Section 4, the Company shall have the right to terminate Executive’s employment
hereunder, and Executive shall have the right to resign, at any time for any
reason or for no stated reason.

(a) Termination for Cause; Resignation Without Good Reason.

(i) If the Executive’s employment is terminated by the Company for Cause or if
the Executive resigns from Executive’s employment hereunder without Good Reason
(as defined in Section 4(b)(ii) below), Executive shall be entitled to payment
of Executive’s Salary through and including the date of termination or
resignation as well as any un-reimbursed expenses that have been properly
submitted in accordance with Company policy for reimbursement. Except to the
extent required by the terms of any applicable compensation or benefit plan or
program or as otherwise required by applicable law, the Executive shall have no
rights under this Agreement or otherwise to receive any other compensation or to
participate in any other plan, program or arrangement after such termination or
resignation of employment with respect to the year of such termination or
resignation and later years.

(ii) Termination for “Cause” shall mean termination of the Executive’s
employment with the Company because of (A) willful, material or persistently
repeated non-performance of the Executive’s duties to the Company (other than by
reason of the incapacity of the Executive due to physical or mental disability)
after notice of such failure and the Executive’s non-performance and continued,
willful, material or persistent repeated non-performance after such notice,
(B) the indictment of the Executive for a felony offense, (C) the commission by
the Executive of fraud against the Company or any willful misconduct that brings
the reputation of the Company into serious disrepute or causes the Executive to
cease to be able to perform Executive’s duties, or (D) any other material breach
by the Executive of any material term of this Agreement.

(iii) Termination of the Executive’s employment for Cause shall be communicated
by delivery to the Executive of a written notice from the Company stating that
the Executive has been terminated for Cause, specifying the particulars thereof
and the effective date of such termination. The date of a resignation by the
Executive without Good Reason shall be the date specified in a written notice of
resignation from the Executive to the Company. The Executive shall provide at
least 30 days advance written notice of resignation without Good Reason.

(b) Involuntary Termination.

(i) If the Company terminates the Executive’s employment for any reason other
than Disability or Cause or Executive resigns from Executive’s employment
hereunder for Good Reason (collectively hereinafter referred to as an
“Involuntary Termination”)



--------------------------------------------------------------------------------

other than in a circumstance giving rise to benefits under Section 4(c) below,
the Company shall pay to the Executive Executive’s annual Salary through and
including the date on which his or her employment terminates (“Termination
Date”) within 30 days following the Termination Date, and will pay within 30
days following the Termination Date any un-reimbursed expenses which have
properly been submitted for reimbursement under standard Company procedures
within 10 days after the Termination Date. In addition, and subject to the
requirement that the Executive shall have first delivered to the Company an
effective general release of all claims against the Company in substantially the
form attached hereto as Exhibit A (a “Release”), the Company shall pay to the
Executive as severance within forty-five (45) days after the Termination Date a
lump-sum payment in an amount equal to the sum of (i) Executive’s annual Salary
at the rate in effect immediately prior to such Involuntary Termination, plus
(ii) fifty percent (50%) of the Executive’s Bonus based on the target amount for
which the Executive is eligible as described in Section 3(b) above, plus
(iii) an amount equal to the Executive’s Accrued Bonus, where “Accrued Bonus”
means the lesser of (A) the target amount for which the Executive is eligible as
described in Section 3(b) above, or (B) the bonus Executive would receive if the
Company achieved its most recent internal forecast for the full year for any
portion(s) of the bonus based on the Company’s performance and the target amount
for any portion(s) of the bonus based on the Executive’s individual performance,
in the case of both (A) and (B) pro rated using the number of whole months in
the applicable calendar year that the Executive was employed by the Company
(through the Termination Date). Notwithstanding anything to the contrary set
forth in this Agreement in general and in this Section 4(b) in particular, all
cash payments to be made under this Section 4(b) shall be made or prior to the
later to occur of (i) two-and-one-half months after the end of the Company’s
fiscal year during which the Involuntary Termination occurs, or
(ii) two-and-one-half months after the end of the Executive’s taxable year in
which the Involuntary Termination occurs.

(ii) Resignation for “Good Reason” shall mean resignation by Executive because
of (A) an adverse and material change in the Executive’s duties, (B) a material
breach by the Company of a term of this Agreement, (C) the failure of the
Company to pay the Executive any material amount of compensation when due, (D) a
material reduction in either Executive’s base salary or in the Executive’s
target bonus for which the Executive is eligible as described in Section 3(b)
above, or (E) a relocation of the Executive’s principal place at which he
performs services for the Company as specified hereunder by more than
thirty-five (35) miles from its prior location without Executive’s prior written
consent. The Executive shall provide the Company with written notice that he or
she intends to resign for Good Reason within the Notice Period (as defined
below), and such notice shall specifically identify the provision(s) (A) through
(E) under which such notice is triggered, and the Company shall have 30 days
from the date of receipt of this notice to cause a cure of such events or
circumstances. If the Company is able and elects to cure within such 30-day
period, then the Executive shall no longer have Good Reason to resign under this
Agreement. The “Notice Period” shall mean the period beginning on the date of
the first occurrence of the event(s) or circumstance(s) giving rise to Good
Reason and ending on the 90th day thereafter.

(iii) The date of termination of employment without Cause shall be the date
specified in a written notice of termination to the Executive. The date of
resignation for Good Reason shall be the date specified in a written notice of
resignation from the Executive to the Company (which date shall be thirty
(30) days following the date of the expiration of the Company’s 30-day cure
period referred to above); provided, however, that no such written notice shall
be effective unless the cure period specified in Section 4(b)(ii) above has
expired without the Company having corrected the event(s) or circumstance(s)
subject to cure.



--------------------------------------------------------------------------------

(c) Termination following a Change in Control. In the event of a Change in
Control (defined as it is for purposes of the Getty Images, Inc. 2005 Incentive
Plan or its successor plan), the Executive shall have the right to resign
Executive’s employment with the Company by providing the Company (or its
successor, as applicable) with written notice of his intent in such regard
within the Change in Control Notice Period. The “Change in Control Notice
Period” shall mean the period beginning on the effective date of the Change in
Control and ending on the earlier to occur of (1) 90 days following such
effective date or (2) January 15th of the year next following the year in which
such effective date occurred. If Executive so resigns his employment, such
written notice shall specify an employment termination date which date shall be
at least fifteen (15) days following the date of the written notice and no more
than the lesser of (x) sixty (60) days or (y) until January 30th following the
year in which the effective date of the Change of Control occurred. The Company
(or its successor) shall pay to the Executive Executive’s Salary through and
including the Termination Date as well as any un-reimbursed expenses that have
been properly submitted in accordance with Company policy for reimbursement. In
addition, and provided that the Executive first delivers an effective Release,
and further subject to the conditions set forth in the final sentence of this
Section 4(c), the Company (or its successor) shall pay to the Executive within
forty-five (45) days of the employment termination date a lump sum payment in an
amount equal to the sum of (A) two times Executive’s annual Salary at the rate
in effect immediately prior to the Change in Control, plus (B) one times the
Executive’s Bonus based on the target amount for which the Executive is eligible
as described in Section 3(b), plus (C) an amount equal to the Executive’s
Accrued Bonus. As per the terms of the Company’s 2005 Incentive Plan, in the
event of a Change in Control, all unvested options and other equity awards then
outstanding shall become fully vested and/or exercisable as of the date of the
Change in Control, whether or not then otherwise vested and/or exercisable
provided, however, that no stock option shall be exercisable after the
expiration of applicable term set forth in the Stock Option Plan and any
applicable award agreement. Notwithstanding anything to the contrary set forth
in this Agreement in general and in this Section 4(c) in particular, all cash
payments to be made under this Section 4(c) (A) shall be made on or prior to the
later to occur of (i) two-and-one-half months after the end of the Company’s
fiscal year during which a Change in Control (as defined in Section 4(c) below)
occurs, or (ii) two-and-one-half months after the end of the Executive’s taxable
year in which a Change in Control occurs; (B) are subject to Section 7(n) below;
and (C) are further subject to the condition that neither the Company nor any
successor will have any obligation to pay any amount unless the Executive has
first delivered an effective Release.

(d) Termination Due to Disability. In the event of the Executive’s Disability
(as hereinafter defined), the Company shall be entitled to terminate Executive’s
employment on providing the Executive with six months’ prior written notice. In
addition to payment of Salary through and including the date of termination and
any un-reimbursed business expenses that have been properly submitted in
accordance with Company policy for reimbursement, Executive will be entitled to
receive within thirty (30) days after the termination date a lump sum payment in
an amount equal to Executive’s annual Salary at the rate in effect immediately
prior to the Disability, less any amounts paid to the Executive under any
disability plan of the Company. As used in Section 4(d), the term “Disability”
means (1) Executive’s inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (2) that Executive is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under any accident or health plan covering
employees of the Company. Any dispute as to whether or not the Executive is



--------------------------------------------------------------------------------

disabled within the meaning of the preceding sentence shall be resolved by a
physician reasonably satisfactory to the Executive and the Company, and the
determination of such physician shall be final and binding upon both the
Executive and the Company.

(e) Beneficiary. Executive will not be entitled to any benefits under this
Agreement upon his death, nor will his employment termination as a result of his
death be deemed to be a termination triggering any benefits under either
Section 4(b), 4(c) or 4(d). In the event of Executive’s death following his
having become entitled to benefits under Section 4(b), 4(c) or 4(d), his
Beneficiary will thereafter be entitled to receive any such as yet unpaid
benefits. For purposes of this Agreement, “Beneficiary” shall mean the person or
persons designated in writing by the Executive to receive benefits under a plan,
program or arrangement or to receive the balance of the payments specified in
this section 4, if any, in the event of the Executive’s death, or, if no such
person or persons are designated by the Executive, the Executive’s estate. No
beneficiary designation shall be effective unless it is in writing and received
by the Company prior to the date of the Executive’s death.

5. Limitation on Payments.

Notwithstanding any other provisions of this Agreement, if either the Company or
the Executive receives confirmation from the Company’s independent tax counsel
or its certified public accounting firm (the “Tax Advisor”), that any
termination benefit granted by the Company to the Executive under this Agreement
or otherwise would be considered to be an “excess parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended, or any
successor statute then in effect (the “Code”), then the following rules shall
apply:

(i) The Company shall compute the net value to the Executive of all such
termination benefits after reduction of the excise taxes imposed by Section 4999
of the Code and for any income taxes that would be imposed on Executive if such
termination benefits constituted Executive’s sole taxable income.

(ii) The Company shall next compute the maximum amount of termination benefits
that can be provided without any benefits being characterized as Excess
Parachute Payments and reduce the result by the amount of any income taxes that
would be imposed on Executive if such reduced termination benefits constituted
Executive’s sole taxable income.

If the result derived in subparagraph (i) is greater than the result derived in
subparagraph (ii), then the Company shall provide Executive the full amount of
termination benefits without reduction. If the result derived from subparagraph
(i) is not greater than the result derived in subparagraph (ii), then the
Company shall provide the Executive the maximum amount of termination benefits
that can be provided without any termination benefits being characterized as
“excess parachute payments.”



--------------------------------------------------------------------------------

6. Protection of the Company’s Interests.

(a) No Competing Employment.

(i) In consideration for the benefits provided by this Agreement, which would
not have been provided absent Executive’s consent to the covenant to not compete
outlined in this Section 6, Executive agrees that for so long as Executive is
employed by the Company and for a period of six (6) months following the final
day of Executive’s employment with the Company, Executive shall not directly or
indirectly, own an interest in, manage, operate, join, control, lend money or
render financial or other assistance to or participate in or be connected with,
as an officer, employee, partner, stockholder, consultant or otherwise, those
companies (or such companies’ successors or assigns) listed in the “Competition”
section of the Company’s most recent Form 10-K or 10-Q filing with the
Securities and Exchange Commission (or any similar such section), or that
provide services or goods provided by the Company as of the effective date of
Executive’s termination of employment. This Section 6(a) shall not prescribe the
Executive’s ownership, either directly or indirectly, of either less than five
percent of any class of securities which are listed on a national securities
exchange or quoted on the automated quotation system of the National Association
of Securities Dealers, Inc. or any limited partnership investment over which the
Executive has no control.

(ii) All determinations regarding enforcement, waiver or modification of this
Section 6 shall be made in the Company’s sole discretion. Determinations made
under this Section 6 need not be uniform and may be made selectively among
individuals, whether or not such individuals are similarly situated. Executive
agrees that this Section 6 is reasonable and agrees not to challenge the
reasonableness of this Section 6, even where forfeiture of any compensation
and/or benefits is the penalty for violation.

(iii) Executive understands and agrees that these provisions are reasonable and
do not unduly restrain Executive from obtaining subsequent employment or injure
the public interest. Executive acknowledges that the Company is a multi-national
concern that conducts business in locations throughout the world. Executive
acknowledges that in working for the Company Executive may perform services in
more than one city, state or country, and/or will gain access to Confidential
Information that pertains not only to the specific area in which Executive lives
and/or works but also to other cities, states and countries in which the Company
does business. The parties acknowledge that due to the character of the
Company’s business, a geographic restriction on this non-compete would not
adequately protect the Company’s legitimate business interests. The protections
stated herein are intended to protect the Company to the fullest extent possible
in all of the cities, states, and countries in which the Company does business.

(b) No Interference. During the Restricted Period, in circumstances where the
Executive receives a payment pursuant to Section 4(b), 4(c) or 4(d) or
Executive’s employment is terminated for Cause, and in no other circumstances,
the Executive shall not, whether for his own account or for the account of any
other individual, partnership, firm, corporation or other business organization
(other than the Company), intentionally solicit, endeavor to entice away from
the Company or otherwise interfere with the relationship of the Company with,
any key person or team who is employed by or otherwise engaged to perform



--------------------------------------------------------------------------------

services for the Company or any key person or team or entity who, is, or was
within the then most recent twelve-month period, a customer, client or supplier
of the Company.

(c) Confidentiality. The Executive recognizes that the services to be performed
by him hereunder are special, unique and extraordinary in that, by reason of
Executive’s employment hereunder, Executive may acquire confidential information
and trade secrets concerning the operation of the Company, the use or disclosure
of which could cause the Company substantial losses and damages which could not
be readily calculated and for which no remedy at law would be adequate.
Accordingly, the Executive covenants and agrees with the Company that Executive
will not at any time, except in performance of the Executive’s obligations to
the Company hereunder or with the prior written consent of the CEO, directly or
indirectly disclose to any person any secret or confidential information that
Executive may learn or has learned by reason of Executive’s association with the
Company. The term “confidential information” means any information not
previously disclosed to the public or to the trade by the Company with respect
to the Company’s, or any of its affiliates’ or subsidiaries’, products,
facilities and methods, trade secrets and other intellectual property, systems,
procedures, manuals, confidential reports, product price lists, customer lists,
financial information (including the revenues, costs or profits associated with
any of the Company’s products), business plans, prospects or opportunities.

(d) Exclusive Property. The Executive confirms that all confidential information
is and shall remain the exclusive property of the Company. All business records,
papers and documents kept or made by the Executive relating to the business of
the Company shall be and remain the property of the Company. Upon the
termination of his employment with the Company or upon the request of the
Company at any time, the Executive shall promptly deliver to the Company, and
shall not without the consent of the CEO retain copies of, any written materials
not previously made available to the public, or records and documents made by
the Executive or coming into Executive’s possession concerning the business or
affairs of the Company; provided, however, that subsequent to any such
termination, the Company shall provide the Executive with copies (the cost of
which shall be borne by the Executive) of any documents which are requested by
the Executive and which the Executive has determined in good faith are
(i) required to establish a defense to a claim that the Executive has not
complied with his duties hereunder or (ii) necessary to the Executive in order
to comply with applicable law.

(e) Assignment of Developments. All “Developments” (as defined below) that were
or are at any time made, conceived or suggested by Executive, whether acting
alone or in conjunction with others, during Executive’s employment with the
Company shall be the sole and absolute property of the Company, free of any
reserved or other rights of any kind on the part of Executive. During
Executive’s employment and, if such Developments were made, conceived or
suggested by Executive during Executive’s employment with the Company,
thereafter, Executive shall promptly make full disclosure of any such
Developments to the Company and, at the Company’s cost and expense, do all acts
and things (including, among others, the execution and delivery under oath of
patent and copyright applications and instruments of assignment) deemed by the
Company to be necessary or desirable at any time in order to effect the full
assignment to the Company of Executive’s right and title, if any, to such
Developments. For purposes of this Agreement, the term “Developments” shall mean
all data, discoveries, findings, reports, designs, inventions, improvements,
methods, practices, techniques, developments, programs, concepts, and ideas,
whether or not patentable, relating to the activities of the Company of which
Executive is as of the date of this Agreement aware or of which Executive
becomes aware at any time during the Term, excluding any Development for



--------------------------------------------------------------------------------

which no equipment, supplies, facilities or confidential information of the
Company was used and which was developed entirely on Executive’s own time,
unless (i) the Development relates directly to the business of the Company,
(ii) the Development relates to actual or demonstrably anticipated research or
development of the Company, or (iii) the Development results from any work
performed by Executive for the Company (the foregoing is agreed to satisfy the
written notice and other requirements of Section 49.44.140 of the Revised Code
of Washington).

(f) Injunctive Relief. Without intending to limit the remedies available to the
Company, the Executive acknowledges that a breach of any of the covenants
contained in this Section 6 may result in material irreparable injury to the
Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, the Company shall be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Executive from engaging in activities prohibited by this
Section 6 or such other relief as may be required to specifically enforce any of
the covenants in this Section 6. Without intending to limit the remedies
available to the Executive, the Executive shall be entitled to seek specific
performance of the Company’s obligations under this Agreement.

(g) Compliance with Applicable Securities Laws. The Executive shall during the
continuance of Executive’s employment (and shall procure that Executive’s spouse
or partner and Executive’s minor children shall comply) with all applicable
rules of law, stock exchange regulations and codes of conduct applicable to
employees, officers and directors of the Company and the Company for the time
being in force in relation to dealings in the shares, debentures and other
securities of the Company or any unpublished share price sensitive information
affecting the securities of any other company with which the Company has
dealings (provided that the Executive shall be entitled to exercise any options
granted to Executive under any share option plan established by the Company or
any member of the Company, subject to the rules of such plan (including without
limitation the right of the Company to refrain from issuing shares of stock to
the Executive under a stock plan award if the Company cannot do so in compliance
with all applicable securities laws)).

(h) Compliance with Company Policy. During the continuance of Executive’s
employment, Executive shall observe the terms of any policy issued by the
Company in relation to payments, rebates, discounts, gifts, entertainment or
other benefits from any third party in respect of any business transacted or
proposed to be transacted (whether or not by Executive) by or on behalf of the
Company or any member of the Company.

7. General Provisions.

(a) Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid in cash
from the general funds of the Company, and no special or separate fund shall be
established, and no other segregation of assets made, to assure payment.
Executive shall have no right, title or interest whatever in or to any
investments which the Company may make to aid the Company in meeting its
obligations hereunder. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right shall be no greater than the
right of an unsecured creditor of the Company; provided, however, that this
provision shall not be deemed to waive or abrogate any preferential or other
rights to payment accruing to the Executive under applicable bankruptcy laws by
virtue of the Executive’s status as an executive of the Company.



--------------------------------------------------------------------------------

(b) No Other Severance Benefits. Except as specifically set forth in this
Agreement, the Executive covenants and agrees that Executive shall not be
entitled to any other form of severance benefits from the Company, including,
without limitation, benefits otherwise payable under any of the Company’s
regular severance policies, in the event Executive’s employment hereunder ends
for any reason and, except with respect to obligations of the Company expressly
provided for herein, the Executive unconditionally releases the Company and its
subsidiaries and affiliates, and their respective directors, officers,
executives and stockholders, or any of them, from any and all claims,
liabilities or obligations under this Agreement or under any severance or
termination arrangements of the Company or any of its subsidiaries or affiliates
for compensation or benefits in connection with Executive’s employment or the
termination thereof.

(c) Tax Withholding and Gross-Up. Payments to the Executive of all compensation
contemplated under this Agreement shall be subject to all applicable tax
withholding and any cash payments shall be made net of any such withholdings. If
it is determined that any payment made or benefit provided to Executive pursuant
to Section 3(c) or 3(f) is subject to any income tax payable by Executive under
any United States federal, state, local or other law, then Executive shall
receive a tax gross-up payment with respect to such taxes. The tax gross-up
payment will be an amount such that, after payment of taxes on such payment,
there remains a balance sufficient to pay the taxes being reimbursed. Any such
tax gross-up payments will be made at the time Executive’s US federal income tax
return for the applicable calendar year is filed; provided that in all events
any amount due under this Section 7(c) will be paid by March 15th of the year
next following the date in which the expense was incurred.

(d) Notices. Any notice hereunder by either party to the other shall be given in
writing by personal delivery, email delivery, or certified mail, return receipt
requested, or (if to the Company) by facsimile, in any case delivered to the
applicable address set forth below:

 

To the Company:    Getty Images, Inc.    Attn: Chief Executive Officer    601 N.
34th Street    Seattle, Washington 98103    Facsimile 1-206-925-5623   
jonathan.klein@gettyimages.com To the Executive:    Jeffrey L. Beyle   
jeff.beyle@gettyimages.com

or to such other persons or other addresses as either party may specify to the
other in writing.

(e) Representation by Executive. Executive represents and warrants that
Executive’s entering into this Agreement does not, and that Executive’s
performance under this Agreement and consummation of the transactions
contemplated hereby will not, violate the provisions of any agreement or
instrument to which the Executive is a party, or any decree, judgment or order
to which the Executive is subject, and that this Agreement constitutes a valid
and binding obligation of the Executive in accordance with its terms.

(f) Limited Waiver. The waiver by the Company or Executive of a violation of any
of the provisions of this Agreement, whether express or implied, shall not
operate or be construed as a waiver of any subsequent violation of any such
provision.



--------------------------------------------------------------------------------

(g) Assignment; Assumption of Agreement. No right, benefit or interest hereunder
shall be subject to assignment, encumbrance, charge, pledge, hypothecation or
setoff by Executive in respect of any claim, debt, obligation or similar
process. The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to assume expressly and to agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

(h) Amendment; Actions by the Company. This Agreement may not be amended,
modified or canceled except by written agreement of Executive and the Company.
Any and all determinations, judgments, reviews, verifications, adjustments,
approvals, consents, waivers or other actions of the Company required or
permitted under this Agreement shall be effective only if undertaken by the CEO.

(i) Severability. If any term or provision hereof is determined to be invalid or
unenforceable in a final court or arbitration proceeding, (i) the remaining
terms and provisions hereof shall be unimpaired and (ii) the invalid or
unenforceable term or provision shall be deemed replaced by a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision.

(j) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington (determined without regard
to the choice of law provisions thereof).

(k) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters covered hereby
and supersedes all prior agreements (including the Prior Agreement) and
understandings of the parties with respect to the subject matter hereof.

(l) Headings. The headings and captions of the sections of this Agreement are
included solely for convenience of reference and shall not control the meaning
or interpretation of any provisions of this Agreement.

(m) Counterparts. This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same document.

(n) Code Section 409A Matters. Notwithstanding any provision of this Agreement
to the contrary, if, at the time of Executive’s “separation of service” (as
defined under Code Section 409A) with the Company, Executive is a “specified
employee” (as defined in Code Section 409A) and the deferral of the payment or
commencement of payment of any severance payments or benefits otherwise payable
pursuant to this Agreement (when considered together with any other severance
payments or separation benefits that may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”))
as a result of such separation of service is necessary in order to prevent any
accelerated income recognition or additional tax under Code Section 409A(a)(1),
then the Company will not pay or commence any payment of any such Deferred
Compensation Separation Benefits otherwise required hereunder (but without any
reduction in such payments or benefits ultimately paid or provided to Executive)
that will not and may not under any circumstances, regardless of when such
separation of service occurs, be paid in full by March 15th of the year
following Executive’s separation of service until the first payroll date that
occurs



--------------------------------------------------------------------------------

after the date that is six (6) months following Executive’s separation of
service date. If any Deferred Compensation Separation Benefits are delayed under
the prior sentence, such amounts will be paid in a lump sum to Executive on the
earliest of (x) Executive’s death following the date of Executive’s separation
of service date or (y) the first payroll date that occurs after the date that is
six (6) months following the date of Executive’s separation of service with the
Company. For these purposes, each Deferred Compensation Separation Benefits is
designated as a separate payment or benefit and will not collectively be treated
as a single payment or benefit. This paragraph is intended to comply with the
requirements of Section 409A of the Code so that none of the severance payments
and benefits to be provided hereunder will be subject to the additional tax
imposed under Section 409A(a)(1) of the Code and any ambiguities herein will be
interpreted to so comply. In furtherance of this interest, to the extent that
any regulations or other guidance issued under Code Section 409A after the
Effective Date would result in the Executive being subject to payment of
interest or tax penalties under Code Section 409A, the parties agree to amend
this Agreement if such amendment is legally permissible and will, or reasonably
may (based on the determination of the Company), bring this Agreement into
compliance with Code Section 409A.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first written above.

 

GETTY IMAGES, INC. By:   /s/ JONATHAN D. KLEIN Name:   Jonathan D. Klein Title:
  Chief Executive Officer EXECUTIVE By:   /s/ JEFFREY L. BEYLE Name:   Jeffrey L
Beyle Title:   SVP, Business Development & APAC Sales



--------------------------------------------------------------------------------

EXHIBIT A

GETTY IMAGES, INC.

FORM OF WAIVER AND RELEASE AGREEMENT

Pursuant to this Waiver and Release Agreement (the “Release”), and in
consideration of, and as a condition to receiving, the benefits set forth in
that certain Amended and Restated Employment Agreement (the “Agreement”), dated
January 28, 2008 between Jeffrey L. Beyle (the “Executive”) and Getty Images,
Inc. (the “Company”) and subject to the terms and conditions hereof, Executive
hereby fully releases and discharges the Company, its officers, directors,
stockholders, employees, agents, affiliates, representatives and successors
(“Released Parties”) from any and all debts, liabilities, obligations, promises,
actions or claims of whatever kind or nature that existed or may have existed as
of the Effective Date (as defined below) of this Release, including but not
limited to all claims arising in any way out of Executive’s employment with the
Company and the termination thereof. Executive makes this commitment even though
Executive understands that Executive may not, as of this date, know all of the
claims Executive may lawfully have against the Released Parties and that
Executive is relinquishing the right to pursue any claims which Executive could
have pursued before courts without having the opportunity to pursue those claims
to a trial and have the damages, if any, set by a judge and/or jury. This
release is intended to be as broad as the law allows and includes, without
limitation, any claims pursuant to statute or otherwise for attorneys’ fees and
costs.

The matters waived and released by this Release include, but are not limited to,
any claims for wages, bonuses, compensation, employment benefits and/or damages
of any kind whatsoever, arising out of any contract, express or implied, any
covenant of good faith and fair dealing, express or implied, any theory of
wrongful discharge, any violation of public policy, any theories of defamation,
personal injury or emotional distress, any legal restriction on the Company’s
right to terminate Executives, or any federal, state or other federal, state, or
local statute or ordinance governing employment, including, without limitation,
the Age Discrimination in Employment Act, Title VII of the Civil Rights Act of
1964, as amended, the Fair Labor Standards Act, the Equal Pay Act of 1963, the
Americans with Disabilities Act, the Civil Rights Act of 1991, the Family
Medical Leave Act, the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), and Chapter 49.60 of the Revised Code of Washington, all
federal, state, and local laws prohibiting discrimination, and any other legal
limitation on the employment relationship.

In accordance with the Older Workers’ Benefit Protection Act, Executive and
Company agree that: (i) Executive specifically intends to knowingly and
voluntarily waive any rights he may have under the Age Discrimination in
Employment Act (“ADEA”), and he intends to release Released Parties from any and
all claims for damages or other remedies he may have under the ADEA;
(ii) Company hereby advises Executive to consult with and obtain the advice of
an attorney of his choice before signing this Release; (iii) Executive has been
offered a period of twenty-one (21) days to consider whether to accept the terms
of this Release, and by executing this Release on the day below, has waived the
balance of that period, if any; and (iv) Executive may revoke this Release
within seven (7) calendar days of execution of this Release. If Executive does
so, the entire Release becomes invalid and unenforceable and no benefits
hereunder will be provided to Executive. The Release becomes effective on the
eighth day (the “Effective Date”) after Executive signs it.



--------------------------------------------------------------------------------

This Release shall not waive or release (i) claims where the events in dispute
first arise after execution of this Release; (ii) claims relating to
indemnification to which Executive may be entitled to under state law, the
Company’s articles of incorporation or bylaws, or pursuant to an indemnification
agreement with the Company; or (iii) claims which cannot under applicable law be
waived. Further, this waiver and release shall not preclude Executive or the
Company from filing or enforcing rights under the Agreement, nor shall it
preclude Executive from filing charges of discrimination with the Equal
Employment Opportunity Commission; however, in signing this Release, Executive
waives any right to recover monetary damages in connection with any such
discrimination filing.

This Release shall be governed by and construed in accordance with the laws of
the State of Washington (determined without regard to the choice of law
provisions thereof).

Executive hereby acknowledges that Executive has read and understands the
foregoing Release and that Executive signs it voluntarily and without coercion.
Executive further acknowledges that Executive was given an opportunity to
consider and review this Release and to consult with an attorney of Executive’s
own choosing concerning the waivers contained in this Release, that Executive
has done so and that the waivers made herein are knowing, conscious and with
full appreciation that Executive is forever foreclosed from pursuing any of the
rights so waived.

Executed this 1st day of February, 2008.

 

Signature:   /s/ JEFFREY L. BEYLE

Print Full Name:   Jeffrey L. Beyle